AO 450 (GAS Rev 10/03)Judgment in a Civi| Case

 

United States District Court
Southern District of Georgia

Victor Jermaine Mercer;
and Bemiesha Shariece Cooper,

JUDGMENT IN A CIVIL CASE

V. CASE NUMBER; 6117'<3\/-51

Bulloch County Board of Commissioners; Lynn M.
Anderson, in his previous official capacity as Shen'ff of
Bulloch County, Georgia; SGT Kent Munsey, in his
individual and official capacity; Officer Jared Shababy, in his
individual and official capacity_; and APO Kyle Briley, in his
individual and official capacity,

m Jury Verdict. This action came before the Court for a trial by jury. 'I`he issues have been tried and the jury

has rendered its verdict.

m Decision by Coul‘.t This action came before the Court. The issues have been considered and a decision has been

fy § y£/’
Approved by:

rendered.

IT IS ORDERED AND ADJUDGED
that in accordance with the Court's Order dated January 23, 2019, judgment is hereby entered

dismissing the case without prejudice for Plaintiffs' faillu'e to prosecute.

 

 

January 31, 2019 Scott L. Poff

 

GAS Rev 1011/03

(By) Deputy/L£ Clerk

